              Case 2:18-cv-03725-JJT Document 1 Filed 11/02/18 Page 1 of 13




 1   Scott I. Palumbo - State Bar #021271
     PALUMBO WOLFE & PALUMBO, P.C.
 2
     2800 N. Central Ave., Suite 1400
 3   Phoenix, Arizona 85004
     (602) 265-5777
 4
     (602) 265-7222 (fax)
 5   pwsp@palumbowolfe.com
 6
     Attorneys for Plaintiff
 7
     Myles McGuire (Illinois Bar No. 6287946)
 8
     Paul T. Geske (Illinois Bar No. 6320669)
 9   McGUIRE LAW, P.C.
     55 W. Wacker Dr., 9th Fl.
10   Chicago, Illinois 60601
11   Tel: (312) 893-7002
     Fax: (312) 275-7895
12   mmcguire@mcgpc.com
13   pgeske@mcgpc.com
14   Attorneys for Plaintiff – Pro Hac Vice
15
                                 UNITED STATES DISTRICT COURT
16
                                         DISTRICT OF ARIZONA
17
18    ED HASSEN, individually and on behalf           Case No.
      of a class of similarly situated individuals,
19
                                                      CLASS ACTION COMPLAINT
20                  Plaintiff,
                                                      Jury Trial Demanded
21
      v.
22
      TRYKE COMPANIES, LLC, an Arizona
23
      limited liability company,
24
                    Defendant.
25
26
            Plaintiff, Ed Hassen, brings this Class Action Complaint and Demand for Jury Trial against
27
28   Defendant, Tryke Companies, LLC, to stop Defendant from unlawfully sending unsolicited,
                 Case 2:18-cv-03725-JJT Document 1 Filed 11/02/18 Page 2 of 13




 1   automated text message advertisements to consumers’ cellphones and to obtain redress for all
 2
     persons harmed by Defendant’s misconduct. Plaintiff, for his Class Action Complaint, alleges as
 3
     follows based on personal knowledge as to himself and his own acts and experiences, and as to
 4
 5   all other matters, on information and belief, including an investigation conducted by his attorneys.
 6
                                       NATURE OF THE ACTION
 7
            1.      Defendant owns and operates a chain of marijuana dispensaries located in Nevada
 8
 9   and Arizona, which do business under the name “Reef Dispensaries.”
10
            2.      In a misguided attempt to promote its marijuana dispensaries and cannabis products,
11
     Defendant has engaged in an invasive and unlawful form of marketing: sending unsolicited
12
13   advertisements en masse to consumers’ cellphones through automated “spam” text message calls.
14
            3.      By making these unsolicited, automated text message calls, Defendant has violated
15
     the Telephone Consumer Protection Act (the “TCPA”), 47 U.S.C. § 227 et seq., as well as
16
17   consumers’ privacy rights.
18
            4.      The TCPA and its implementing regulations, 47 C.F.R. § 64.1200, et seq.,
19
     specifically prohibit companies such as Defendant from sending advertisements to consumers
20
21   through automated text message calls without first obtaining written consent from the messages’
22
     recipients.
23
            5.      Defendant’s conduct has thus caused actual, concrete harm to Plaintiff and other
24
25   consumers, not only because they were subjected to the aggravation and invasion of privacy that
26   necessarily accompanies unsolicited, automated text messages – particularly text messages
27
     containing unsolicited advertisements – but also because consumers like Plaintiff frequently have
28

                                                     -2-
                 Case 2:18-cv-03725-JJT Document 1 Filed 11/02/18 Page 3 of 13




 1   to pay their cellphone service providers for the receipt of such text messages, even though the
 2
     messages were sent without authorization and in violation of federal law.
 3
            6.      In order to redress these injuries, Plaintiff, on his own behalf and on behalf of a
 4
 5   nationwide class defined below, brings suit against Defendant under the TCPA, which protects
 6
     individuals’ privacy rights and the right to be free from receiving unsolicited voice and text calls
 7
     to cellular phones.
 8
 9          7.      On his own behalf and on behalf of the members of a putative class defined below,
10
     Plaintiff seeks injunctive relief and an award of statutory damages, together with costs and
11
     reasonable attorneys’ fees.
12
13                                    JURISDICTION AND VENUE
14
            8.      This Court has federal question subject matter jurisdiction over this matter pursuant
15
     to 28 U.S.C. § 1331, because Plaintiff’s claims arise under federal law, namely, the Telephone
16
17   Consumer Protection Act, 47 U.S.C. § 227, et seq.
18
            9.      Venue is proper in this District pursuant to 28 U.S.C. §1391(b), because Defendant
19
     resides in this District, and because a substantial part of the events or omissions giving rise to
20
21   Plaintiff’s claims occurred in this District, as Plaintiff received unauthorized text messages from
22
     within this District.
23
            10.     This Court has personal jurisdiction over Defendant, because Defendant is a
24
25   corporation organized under the laws of Arizona and headquartered within Arizona. Further,
26   Plaintiff’s claims arise out of Defendant’s unlawful in-state actions, and Defendant does business
27
     within Arizona such that it has sufficient minimum contacts with Arizona and/or has purposely
28

                                                     -3-
              Case 2:18-cv-03725-JJT Document 1 Filed 11/02/18 Page 4 of 13




 1   availed itself of Arizona markets to make it reasonable under the U.S. Constitution for this Court
 2
     to exercise personal jurisdiction over Defendant.
 3
                                                PARTIES
 4
 5          11.    Plaintiff, Ed Hassen, is a natural person and a resident of Nevada.
 6
            12.    Defendant, Tryke Companies, LLC, is an Arizona limited liability company doing
 7
     business under the name “Reef Dispensary” and “Reef Dispensaries.” Defendant is engaged in
 8
 9   business as a cultivator and producer of marijuana and other cannabis products, and it sells
10
     medical and recreational cannabis products at retail through a network of Reef Dispensary stores
11
     located in Nevada and Arizona.
12
13                              COMMON ALLEGATIONS OF FACT
14
                                               Background
15
            13.    A relatively inexpensive type of marketing involves advertising through Short
16
17   Message Services. The term “Short Message Services” or “SMS” describes a messaging system
18
     that allows cellphone subscribers to use their cellphones to send and receive short text messages,
19
     usually limited to 160 characters.
20
21          14.    An “SMS message” is a text message call directed to a wireless device through the
22
     use of the telephone number assigned to the device. When an SMS message call is received, the
23
     recipient’s cellphone rings or makes a sound, alerting the recipient that a text message call has
24
25   been received.
26          15.    SMS calls, and particularly automated spam text messages, are unlike more
27
     conventional advertisements, because they are forced to the recipient’s personal cellphone,
28

                                                    -4-
              Case 2:18-cv-03725-JJT Document 1 Filed 11/02/18 Page 5 of 13




 1   creating an annoying and aggravating interruption that is distracting, wastes the recipient’s time,
 2
     and invades the recipient’s privacy.
 3
            16.    Moreover, in contrast to regular forms of advertising that are paid for solely by the
 4
 5   advertiser, SMS calls can actually cost their recipients money, because cellphone users like
 6
     Plaintiff have to pay their respective wireless service providers either for each text message call
 7
     they receive, incur a usage allocation deduction to their text messaging plan, or pay a fixed or
 8
 9   variable usage fee, regardless of whether or not the message was authorized.
10
            17.    Accordingly, Congress enacted the TCPA to prevent unsolicited advertising calls to
11
     consumers’ cellphones. “Voluminous consumer complaints about abuses of telephone technology
12
13   – for example, computerized calls dispatched to private homes – prompted Congress to pass the
14
     TCPA.” Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740, 744 (2012).
15
            18.    Congressional committees investigating the use of telecommunications technology
16
17   found that legislation was necessary to prevent abusive telemarketing practices and protect
18
     consumers from invasions of privacy, harassment, and economic harm. The Senate Committee on
19
     Commerce, Science, and Transportation found that “the Federal Communications Commission
20
21   (FCC) received over 2,300 complaints about telemarketing calls” in the year preceding the
22
     TCPA’s passage, stating inter alia that “unsolicited calls placed to . . . cellular . . . telephone
23
     numbers often impose a cost on the called party (. . . [where, e.g.] cellular users must pay for each
24
25   incoming call . . .).” See S. Report No. 102-178, 1991 U.S.C.C.A.N. 1968, 1991 WL 211220 at
26   *2 (Oct. 8, 1991). The House Committee on Energy and Commerce concurred, finding that
27
     “expert testimony, data, and legal analyses comprising the Committee’s record, and broad support
28

                                                      -5-
              Case 2:18-cv-03725-JJT Document 1 Filed 11/02/18 Page 6 of 13




 1   of consumers, state regulators, and privacy advocates clearly evidence that unsolicited commercial
 2
     telemarketing calls are a widespread problem and a federal regulatory solution is needed to protect
 3
     residential telephone subscriber privacy rights.” H.R. Report No. 102-317, 1991 WL 245201 at
 4
 5   *18 (Nov. 15, 1991).
 6
            19.    When it passed the TCPA, Congress intended to provide consumers a choice as to
 7
     how telemarketers may call them and found that “[t]echnologies that might allow consumers to
 8
 9   avoid receiving such calls are not universally available, are costly, are unlikely to be enforced, or
10
     place an inordinate burden on the consumer.” Pub. L. No. 102–243, § 11. Congress also found
11
     that “[m]any consumers are outraged over the proliferation of intrusive, nuisance calls,” and that
12
13   “the evidence presented to the Congress indicates that automated or prerecorded calls are a
14
     nuisance and an invasion of privacy . . . .” Id. §§ 12-13.
15
            20.    The TCPA’s ban on unsolicited automated calls has been interpreted to extend to
16
17   automated text messages sent to cellular phones. See, e.g., In re Rules & Regulations
18
     Implementing the Telephone Consumer Protection Act of 1991, 27 F.C.C.R. 15391, 2012 WL
19
     5986338 (Nov. 29, 2012); Campbell-Ewald Co. v. Gomez, 136 S. Ct. 663, 667 (2016); Satterfield
20
21   v. Simon & Schuster, Inc., 569 F.3d 946, 953-54 (9th Cir. 2009).
22
                                      Allegations Specific to Plaintiff
23
            21.    Defendant cultivates and produces marijuana and other cannabis products, and sells
24
25   medical and recreational cannabis products through a network of Reef Dispensary retail stores
26   located in Nevada and Arizona.
27
            22.    One of the ways Defendant promotes its products and services is through SMS text
28

                                                      -6-
              Case 2:18-cv-03725-JJT Document 1 Filed 11/02/18 Page 7 of 13




 1   message advertisements sent to individual consumers’ cellphones.
 2
           23.    However, Defendant often fails to ensure that the recipients of its messages have
 3
     provided prior express written consent as required under the TCPA.
 4
 5         24.    Beginning at least as early as August 2018, and continuing thereafter, Defendant
 6
     began transmitting automated text message advertisements to the cellphones of those whom it
 7
     hoped would be potential customers of its Reef Dispensary stores.
 8
 9         25.    For instance, on August 31, 2018, at 9:44 AM, Plaintiff’s cellphones rang, indicating
10
     that a text message call was being received. The “from” field of the message was identified as
11
     “(317) 561-4779,” which is a longcode—a specialized telephone number utilized by Defendant
12
13   and/or its agents for the transmission of automated text messages en masse.
14
           26.    The text message that Plaintiff received on August 31st appears below in Figure 1.
15
16
17
18
19
20
21
22
23
24
25
26
27         (Figure 1).

28         27.    On September 20, 2018, at 11:47 AM, Defendant sent Plaintiff a second text

                                                   -7-
               Case 2:18-cv-03725-JJT Document 1 Filed 11/02/18 Page 8 of 13




 1   message from the longcode “(518) 244-8898,” another longcode operated by Defendant and/or its
 2
     agents.
 3
            28.    The text message that Plaintiff received on September 20th appears below in Figure
 4
 5   2.
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
            (Figure 2).
19
            29.    As seen in Figures 1 and 2 above, the scripts of the automated text messages that
20
21   Plaintiff received were generic and non-personalized. The text messages did not refer to Plaintiff
22   by name, nor did they include his phone number or any other personally identifying information.
23
     Rather, the contents of the automated text messages Plaintiff received were the same as the
24
25   contents of the many other automated messages Defendant sent to other recipients.
26          30.    Defendant controlled, designed, and determined the content of the text messages
27
     reproduced above.
28

                                                    -8-
              Case 2:18-cv-03725-JJT Document 1 Filed 11/02/18 Page 9 of 13




 1          31.    Defendant did not obtain Plaintiff’s express written consent before sending him the
 2
     text message advertisements he received.
 3
            32.    The unauthorized text messages Plaintiff received caused actual, concrete injuries,
 4
 5   not only because the messages were sent in violation of the TCPA, but also because they invaded
 6
     Plaintiff’s privacy, interfered with Plaintiff’s unrestricted use of his cellphone, and caused
 7
     Plaintiff to waste time and effort reviewing and deleting the unauthorized messages sent by
 8
 9   Defendant.
10
                                   CLASS ACTION ALLEGATIONS
11
            33.    Plaintiff brings this action pursuant to Rules 23(b)(2) and 23(b)(3) of the Federal
12
13   Rules of Civil Procedure on behalf of herself and a nationwide class (the “Class”), defined as:
14
                   All persons in the United States who, during the period of four years
15                 prior to the filing of this Class Action Complaint through the present,
16                 subscribed to or regularly used a cellphone number that was sent one
                   or more automated text message advertisements by or on behalf of
17                 Defendant, and for whom Defendant does not have a record of prior
18                 express written consent to receive such messages.
19
            34.    Expressly excluded from the Class are any members of the judiciary assigned to
20
21   preside over this matter; any officer, director, or employee of Defendant; and any immediate

22   family members of such officers, directors, or employees.
23
            35.    Upon information and belief, the Class contains hundreds, if not thousands, of
24
25   members such that joinder of all members is impracticable.

26          36.    Plaintiff will fairly and adequately represent and protect the interests of the other
27
     members of the Class. Plaintiff has retained counsel with substantial experience in prosecuting
28

                                                     -9-
              Case 2:18-cv-03725-JJT Document 1 Filed 11/02/18 Page 10 of 13




 1   complex litigation and class actions. Plaintiff and his counsel are committed to vigorously
 2
     prosecuting this action on behalf of the other members of the Class, and have the financial
 3
     resources to do so. Neither Plaintiff nor his counsel has any interest adverse to those of the other
 4
 5   members of the Class.
 6
            37.    Plaintiff’s claims are typical of the claims of the other members of the Class in that
 7
     the factual and legal bases of Defendant’s liability to Plaintiff and to the other members of the
 8
 9   Class are the same. Plaintiff and the other members of the Class have all suffered harm and
10
     damages as a result of Defendant’s unlawful and wrongful conduct.
11
            38.    There are many questions of law and fact common to the claims of Plaintiff and the
12
13   other members of the Class, and those questions predominate over any questions that may affect
14
     individual members of the Class. Common questions for the Class include, but are not limited to,
15
     the following:
16
17          (a)    Did Defendant and/or its agents send one or more text message advertisements to
18
                   members of the Class?
19
            (b)    Did Defendant and/or its agents use an automatic telephone dialing system to
20
21                 transmit the text message advertisements at issue?
22
            (c)    Did Defendant transmit text message advertisements to persons who did not provide
23
                   Defendant with prior express written consent to receive such messages?
24
25          (d)    Did the unauthorized text messages distributed by Defendant violate the TCPA?
26          (e)    Are Plaintiff and the members of the Class are entitled to damages and injunctive
27
                   relief?
28

                                                    -10-
                Case 2:18-cv-03725-JJT Document 1 Filed 11/02/18 Page 11 of 13




 1             39.   Defendant has acted and failed to act on grounds generally applicable to the Plaintiff
 2
     and the other members of the Class, requiring the Court’s imposition of uniform relief to ensure
 3
     compatible standards of conduct toward the members of the Class, and making injunctive or
 4
 5   corresponding declaratory relief appropriate for the Class as a whole.
 6
               40.   Absent a class action, most members of the Class would find the cost of litigating
 7
     their claims to be prohibitive and would have no effective remedy. The class treatment of common
 8
 9   questions of law and fact is superior to multiple individual actions or piecemeal litigation in that
10
     it conserves the resources of the courts and the litigants, and promotes consistency and efficiency
11
     of adjudication.
12
13                                                 COUNT I
                     Violation of Telephone Consumer Protection Act (47 U.S.C. § 227)
14
                          on behalf of Plaintiff and the other members of the Class
15
               41.   Plaintiff incorporates by reference the foregoing allegations as if fully set forth
16
17   herein.
18
               42.   Defendant made unsolicited text message calls to the cellular telephone numbers of
19
     Plaintiff and the other members of the Class using an automatic telephone dialing system, that is,
20
21   using equipment that had the capacity at the time the calls were placed to automatically dial
22
     sequentially from a list of such wireless telephone numbers, as well as to store or produce
23
     telephone numbers to be called using a random or sequential number generator and to
24
25   automatically dial such numbers without human intervention.
26
               43.   Defendant made these text message calls en masse through the use of a longcode,
27
     and directed the placement of these unauthorized text message calls to a list of wireless telephone
28

                                                      -11-
              Case 2:18-cv-03725-JJT Document 1 Filed 11/02/18 Page 12 of 13




 1   numbers that included Plaintiff’s and the other Class members’ cellphone numbers.
 2
            44.    Defendant’s text message calls constitute advertising under 47 C.F.R.
 3
 4   § 64.1200(f)(1) and telemarketing under § 64.1200(f)(12), because Defendant’s text messages

 5   advertise the commercial availability of its cannabis goods and services, and because Defendant
 6
     sent these messages for the purpose of encouraging the called parties to purchase property, goods,
 7
 8   and services from Reef Dispensary retail stores.

 9          45.    Defendant failed to obtain express written consent from Plaintiff and the other
10
     members of the Class before sending the messages at issue.
11
12          46.    Defendant has, therefore, violated the TCPA, 47 U.S.C. § 227(b)(1)(A)(iii).
13
            47.    As a result of Defendant’s illegal conduct, Plaintiff and the Class members have had
14
     their privacy rights violated, have suffered actual and statutory damages, and, under
15
16   § 227(b)(3)(B), are each entitled to, inter alia, a minimum of $500.00 in damages for each such
17
     violation of the TCPA.
18
19          48.    To the extent Defendant knew or should have known that the Class members did

20   not provide prior express written consent to be sent the wireless spam at issue, the Court should,
21
     pursuant to section 227(b)(3)(C), treble the amount of statutory damages recoverable by Plaintiff
22
23   and the Class members.

24                                     REQUEST FOR RELIEF
25
            WHEREFORE, Plaintiff, on his own behalf and on behalf of the Class, prays for the
26
27   following relief:

28          A.     An order certifying the Class defined above;

                                                   -12-
      Case 2:18-cv-03725-JJT Document 1 Filed 11/02/18 Page 13 of 13




 1   B.   An award of statutory damages;
 2
     C.   Pre-judgment interest from the date of filing this suit;
 3
     D.   An injunction requiring Defendant to cease all unauthorized, automated text
 4
 5        message advertising;
 6
     E.   An award of reasonable attorneys’ fees and costs; and
 7
     F.   Such further and other relief as the Court deems equitable and just.
 8
 9                                   JURY DEMAND
10
          Plaintiff requests trial by jury of all claims that can be so tried.
11
                 DATED this 1st day of November, 2018.
12
13                                        PALUMBO WOLFE & PALUMBO, P.C.
14
15
                                          By             /s/ Scott I. Palumbo
16
                                               Scott I. Palumbo
17                                             2800 N. Central Ave., Suite 1400
                                               Phoenix, Arizona 85004
18
                                               Attorneys for Plaintiff and the Proposed Class
19
                                          McGUIRE LAW, P.C.
20
21
                                          By           /s/ Paul T. Geske
22
                                               Myles McGuire
23                                             Paul T. Geske
                                               55 W. Wacker Dr., 9th Fl.
24                                             Chicago, Illinois 60601
25                                             Attorneys for Plaintiff and the Proposed Class
26
27
28

                                               -13-
